People v Holmes (2022 NY Slip Op 03483)





People v Holmes


2022 NY Slip Op 03483


Decided on May 31, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 31, 2022

Before: Acosta, P.J., Renwick, Singh, Moulton, Kennedy, JJ. 


Ind. No. 4372/11 Appeal No. 16043 Case No. 2017-02722 

[*1]The People of the State of New York, Respondent,
vStanley Holmes, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Megan D. Byrne of counsel), for appellant.
Alvin L. Bragg, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered April 3, 2017, as amended May 8, 2017, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
There was no violation of defendant's right to represent himself, because he "did not clearly and unequivocally request to proceed pro se" (People v Duarte, 37 NY3d 1218, 1218 [2022]). "Upon review of the record as a whole," (id. at 1219), defendant's isolated remark about representing himself "did not reflect a definitive commitment to self-representation that would trigger a searching inquiry by the trial court" (id. [internal quotation marks omitted]). Defendant's sole expression of interest in representing himself was followed, almost immediately, by his apparent agreement with the court's observation that self-representation would be undesirable (see People v Kelly, 14 AD3d 390 [1st Dept 2005], lv denied 4 NY3d 832 [2005].). Furthermore, defendant had ample opportunity to clarify his position but failed to do so.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 31, 2022